Title: From Thomas Jefferson to Robert Smith, 26 August 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Aug. 26. 05.
                  
                  Your letter of the 21st. is duly recieved, inclosing a commission of Lieutt. for John Williams. but the letters of recommendation to which you refer as inclosed, were in fact not inclosed. there was only a letter from Colo. Wharton speaking of recommendations from Colo. Brent. to save time I have signed & now inclose the commission; trusting that you are either satisfied or will be satisfied with his character before you let the commission go out of your hands; & particularly will ascertain that he is republican, as it is of importance that we avail ourselves in all new appointments of the opportunity of strengthening in that corps the spirit of republicanism. Accept affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               